Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 were pending and rejected in the previous non-final office action (9/3/2021).  Applicant’s amendment was received on 12/3/2021 whereby claims 1-4, 6, 7, 9, 11, 12, 14, 15, and 17 were amended.  No claims were cancelled or added.  Accordingly, claims 1-17 are pending and hereby examined in this office action.
Response to Remarks/Arguments
Objection to the Specification
Applicant’s amendment to the specification cures the previous objection.   The objection to the specification is hereby withdrawn.
35 USC §102/103
Applicant’s arguments/remarks with respect to the previous 35 USC 102/103 rejections are moot as Applicant’s amendments necessitated new grounds of rejection.  Please see below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16, & 17 are rejected under 35 U.S.C. 103 as being obvious over Pre-grant Publication No.: US 2018/0218318 A1, hereinafter “Passila,” in view of Pre-grant Publication No.: US 2018/0220278 A1, hereinafter “Tal.”
(Currently Amended) Claims 1, 9 & 17:  Passila, as shown, teaches: 
configuring, by a perishable preservation system, environmental parameters for the perishable products during transportation in a vehicle and a first set of control settings for control devices in the vehicle corresponding to the environmental parameters; (Passila [0034], “[C]argo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.” and [0038], “The cargo 100 may be shipped from an origin to a destination in a single vehicle, with a single environment that is well controlled…”; See also [0039], [0044]-[0045])
identifying, by the perishable preservation system, a second set of control settings of the control devices for a deviation in the first set of control settings, and during the multi-modal transportation; (Passila [0039], “[E]mbodiments may further be configured to adjust and plan environmental control parameters for remaining transportation phases based on the history of transportation phases that have been completed or are in progress.”; See also [0046]-[0048]) 
dynamically enforcing, by the perishable preservation system, the second set of control settings that correspond to the environmental parameters thereby preserving the perishable products. (Passila [0046], “While a transport plan, including multiple phases of transport and desired environmental conditions for each phase of the transport may be generated at the origin of the cargo, the actual 

Passila doesn’t explicitly teach the following; however, Tal teaches:
verifying, by the perishable preservation system, the first set of control settings that correspond to the environmental parameters using Internet of Things (loT) sensors in the vehicle, (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0030], [0043]) 
wherein the verifying further comprises: checking validity of IOT sensor data using secure sensor data generation; (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0043])
storing the IOT sensor data in gateways enabled with advanced security methods; (Tal [0034], “[S]torage system 140 may include telemetry packets 141, blockchain messages 142, keys 143 and cryptocurrency wallets 144 (collectively referred to hereinafter as telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 or individually as telemetry packet 141, blockchain message 142, key 143 and wallet 144 merely for simplicity purposes).”; See also [0036], [0037], [0043])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause significant financial loss to one of the parties involved, there is an incentive to protect data and records related to a shipment from forgery or falsification of tracker's records.” (Tal [0003])
(Original) Claim 8: Passila/Tal, as shown above, teaches all the limitations of claim 1.  Tal also teaches:
wherein verifying the first set of control settings comprises: verifying authenticity and integrity of the first set of control settings using a data reliability test, wherein the data reliability test comprises a Merkle tree data reliability test. (Tal [0053], “blockchain transactions 312 are verified by miner computers 320 and stored in a blockchain ledger. Generally, and as known in the art, miner nodes or computers 320 perform the process of adding transaction records to a public ledger and are further adapted to verify blockchain transactions between wallets. As known in the art, a public ledger is generally a chain of blocks that serve to confirm transactions, thus enabling to distinguish legitimate transactions from illegitimate ones (e.g., Merkle Trees).”)

(Original) Claim 16: Passila/Tal, as shown above, teaches all the limitations of claim 9.  Tal also teaches:
verifying authenticity and integrity of the first set of control settings using a data reliability test, wherein the data reliability test comprises a Merkle tree data reliability test. (Tal [0053], “blockchain transactions 312 are verified by miner computers 320 and stored in a blockchain ledger. Generally, and as known in the art, miner nodes or computers 320 perform the process of adding transaction records to a public ledger and are further adapted to verify blockchain transactions between wallets. As known in the art, a public ledger is generally a chain of blocks that serve to confirm transactions, thus enabling to distinguish legitimate transactions from illegitimate ones (e.g., Merkle Trees).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause 
Claims 2-5, & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Tal in view of Pre-Grant Publication No.: US 2016/0238406 A1, hereinafter “Burtner.”
(Currently Amended) Claim 2: Passila/Tal, as shown above, teaches all the limitations of claim 1.  Passila/Tal doesn’t explicitly teach the following; however, Burtner teaches:
further comprising: performing, by the perishable preservation system, learning of the environmental parameters, deviation in the first set of control settings, locations of the vehicle, the first set of control settings of the control devices, the second set of control settings of the control devices, and personnel parameters. (Burtner [0046], “A user can track, display, report and control various information with the tracking software and back-end platform. For example, the user may view a live route-based dashboard with a snap shot of the day's (or other time period's) events, such as temperatures that fell outside of a set acceptable range ("temperature anomalies"). The user may view, on a map or in a table or other means of presentation, the locations where the temperature anomalies occurred and the conditions under which they occurred, such as the local outdoor temperature, driver, type of container, type, age, most recent maintenance, and other condition information relating to the refrigeration equipment, speed at which the container is travelling, outdoor weather conditions, acceleration/vibration information for the container, etc.”; See also [0048], [0052]-[0053], [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Burtner since “[e]xisting refrigerated asset monitoring solutions do not ensure timely and reliable notification of all relevant parties.” (Burtner [0003])
(Currently Amended) Claim 3:
wherein the perishable products comprise one or more of food items and medical drugs. (Passila [0036], “While the above-noted example describes the storage of bananas, various other types of cargo require specific environmental profiles to be safely transported while maintaining the commercial value of the cargo.  For example, meat products may have very strict temperature control requirements during shipping to ensure the safety of the meat upon arrival at a destination… Medications may have specific temperature, humidity, and light exposure requirements as part of their environmental profile for transport in order to maintain efficacy…”)
(Currently Amended) Claim 4: Passila/Tal/Burtner, as shown above, teaches all the limitations of claim 2.  Passila also teaches:
wherein the environmental parameters comprises one or more of temperature, pressure, and humidity. (Passila [0034], “In general, example embodiments described herein provide a method for generating a dynamic environmental profile for transport of cargo. For example, cargo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.”)
(Original) Claim 5: Passila/Tal/Burtner, as shown above, teaches all the limitations of claim 2.  Passila also teaches:
wherein the environmental parameters are defined based on type of the perishable products and standard operating conditions for preserving the perishable products. (Passila [0035], “[A]gricultural cargo may have specific temperature and humidity requirements for transport…”)
(Original) Claim 10: Passila/Tal, as shown above, teaches all the limitations of claim 9.  Passila/Tal doesn’t explicitly teach the following; however, Burtner teaches:
performing learning of the environmental parameters, deviation in the first set of control settings, locations of the vehicle, the first set of control settings of the control devices, the second set of control settings of the control devices, and personnel parameters. (Burtner [0046], “A user can track, display, report and control various information with the tracking software and back-end platform. For example, the user may view a live route-based dashboard with a snap shot of the day's (or other time period's) events, such as temperatures that fell outside of a set acceptable range ("temperature anomalies"). The user may view, on a map or in a table or other means of presentation, the locations where the temperature anomalies occurred and the conditions under which they occurred, such as the local outdoor temperature, driver, type of container, type, age, most recent maintenance, and other condition information relating to the refrigeration equipment, speed at which the container is travelling, outdoor weather conditions, acceleration/vibration information for the container, etc.”; See also [0048], [0052]-[0053], [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Burtner since “[e]xisting refrigerated asset monitoring solutions do not ensure timely and reliable notification of all relevant parties.” (Burtner [0003])
(Currently Amended) Claim 11: Passila/Tal/Burtner, as shown above, teaches all the limitations of claim 10.  Passila also teaches:
wherein the perishable products comprise one or more of food items and medical drugs. (Passila [0036], “While the above-noted example describes the storage of bananas, various other types of cargo require specific environmental profiles to be safely transported while maintaining the commercial value of the cargo.  For example, meat products may have very strict temperature control requirements 
(Currently Amended) Claim 12: Passila/Tal/Burtner, as shown above, teaches all the limitations of claim 10.  Passila also teaches:
wherein the environmental parameters comprise one or more of temperature, pressure, and humidity. (Passila [0034], “In general, example embodiments described herein provide a method for generating a dynamic environmental profile for transport of cargo. For example, cargo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.”)
(Original) Claim 13: Passila/Tal/Burtner, as shown above, teaches all the limitations of claim 10.  Passila also teaches:
wherein the environmental parameters are defined based on type of the perishable products and standard operating conditions for preserving the perishable products. (Passila [0035], “[A]gricultural cargo may have specific temperature and humidity requirements for transport…”)
Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Tal/Burtner in view of United States Patent No.: US 9,373,099 B2, hereinafter “Barakat.”
(Currently Amended) Claim 6:
wherein the environmental parameters of the perishable products are configured based on the learning. (Barakat col. 4, lns. 26-30, “The data logged can also be used to refine the database of predicted temperature over the route, for the season the shipment took place-thereby allowing continuous updating of such a predicted temperature database, to make it more reliable.”; See also col. 5, lns. 31-45; col. 6, lns. 55-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal/Burtner with the teachings of Barakat since, “[t]ime in shipment can only be estimated, as there are many sources of delay during shipment, both conventional and unexpected. Also, the temperature during shipment can only be estimated based on expected weather conditions and knowledge of shipment mode internal temperatures and warehouse temperatures. If a shipment of blood or biological products is delayed, and/or the temperature varies beyond expectation during shipment for more than a prescribed period, it is important to determine how much time is left before a sufficient quantity of the refrigerant is converted to cause an unacceptable temperature excursion.” (Barakat col. 2, lns 6-17)
(Currently Amended) Claim 14: Passila/Tal/Burtner, as shown above, teaches all the limitations of claim 10.  Passila/Tal/Burtner doesn’t explicitly teach the following; however, Barakat teaches:
wherein the environmental parameters of the perishable products are configured based on the learning. (Barakat col. 4, lns. 26-30, “The data logged can also be used to refine the database of predicted temperature over the route, for the season the shipment took place-thereby allowing continuous updating of such a predicted temperature database, to make it more reliable.”; See also col. 5, lns. 31-45; col. 6, lns. 55-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal/Burtner with the teachings of Barakat since, “[t]ime in shipment can only be estimated, as there are many sources of delay during shipment, both 
Claims 7, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Tal in view of Pre-Grant Publication No.: US 2019/0250653 A1, hereinafter “Conlon.”
(Currently Amended) Claim 7: Passila/Tal, as shown above, teaches all the limitations of claim 1.  Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
further comprising: updating, by the perishable preservation system, reward points allocated to the vehicle for preserving the perishable products during the transportation. (Conlon [0094], “According to a related aspect, the selection of a specific carrier/driver/equipment (i.e., by a shipper or by the automated TCIS carrier selection process) for carrier selection based on a carrier ranking/profile, for the transportation of the particular shipment can be directly tied to a historical tracking of the success rate of the carrier/driver/equipment with getting the transported produce to its destination without negatively affecting the shelf life of the produce due to overexposure to a ripening agent or other adverse ambient conditions in the container during the transportation of the shipment.”; See also [0095])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “[i]n the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported. For example, perishable cargo, such as fruits, vegetables, fish, and meat products, tend to deteriorate more rapidly when not stored and transported in a properly refrigerated container and/or when exposed to certain ambient conditions or 
(Currently Amended) Claim 15: Passila/Tal, as shown above, teaches all the limitations of claim 9.  Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
further comprising: updating reward points allocated to the vehicle for preserving the perishable products during the transportation. (Conlon [0094], “According to a related aspect, the selection of a specific carrier/driver/equipment (i.e., by a shipper or by the automated TCIS carrier selection process) for carrier selection based on a carrier ranking/profile, for the transportation of the particular shipment can be directly tied to a historical tracking of the success rate of the carrier/driver/equipment with getting the transported produce to its destination without negatively affecting the shelf life of the produce due to overexposure to a ripening agent or other adverse ambient conditions in the container during the transportation of the shipment.”; See also [0095])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “[i]n the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported. For example, perishable cargo, such as fruits, vegetables, fish, and meat products, tend to deteriorate more rapidly when not stored and transported in a properly refrigerated container and/or when exposed to certain ambient conditions or to an environment that promotes quicker (more rapid) deterioration. With the transportation of fruits 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628          

/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                        	1/27/2022